         Case 1:15-cv-00531-CRC Document 109-2 Filed 04/12/21 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    RYAN BAGWELL,

                         Plaintiff,                       Civil Action No. 15-0531 (CRC)

    v.

    U.S. DEPARTMENT OF JUSTICE,

                         Defendant.


              DEFENDANT’S STATEMENT OF UNDISPUTED MATERIAL FACTS

         Pursuant to Federal Rule of Civil Procedure 56(b) and Local Civil Rule 7(h), Defendant

the Executive Office of United States Attorneys (“EOUSA”), a component of the United States

Department of Justice (the “Department”), respectfully submits this statement of undisputed

material facts. 1 The enclosed declaration of Natasha Hudgins and accompanying attachments

support the following statement:

                                        BACKGROUND 2

         1.      On April 30, 2014, Plaintiff Ryan Bagwell (“Plaintiff” or “Bagwell”) submitted a

Freedom of Information (“FOIA”) request with EOUSA, requesting “access to any and all records

of investigations between November 1, 2011 and [April 30, 2014] that pertain to allegations of

child sexual abuse that occurred on the campus of The Pennsylvania State University.” 3 Compl. ¶


1       Defendant incorporates by reference EOUSA’s Statement of Undisputed Facts filed in
support of its motion for summary judgment, ECF No. 12-2 and its renewed motion, ECF Nos.
54, 57.

2       Given the long and tangled history of this litigation, Defendant recounts only the relevant
details as it pertains to this motion.
3      As the Court has previously noted, both the U.S. Attorney’s Office for the Middle District
of Pennsylvania (the “U.S. Attorney’s Office”) and the Pennsylvania Attorney General’s Office
       Case 1:15-cv-00531-CRC Document 109-2 Filed 04/12/21 Page 2 of 12




5.

       2.      Receiving no response from EOUSA, Plaintiff initiated this lawsuit on April 8,

2015. See ECF No. 1.

       3.      On or about December 2014, EOUSA directed the U.S. Attorney’s Office for the

Middle District of Pennsylvania (“USAO-MDPA”) FOIA/PA staff to search for records responsive

to Plaintiff’s FOIA/PA request. Declaration of Princina Stone (“Stone Decl.”) ¶ 7), ECF No. 12 -

4.

       4.      EOUSA’s FOIA/Privacy Act office, and DOJ’s Office of Information Policy

(“OIP”) provided Bagwell with a final response to his FOIA request on July 8, 2015, several

months after Bagwell filed this action. It released 517 pages of records and withheld 104 pages in

full. See Def’s Mot. Summ. J., ECF No. 12-2 at 2-3.

       5.      EOUSA also withheld over 2,700 pages of records and 86 gigabytes of electronic

information that was categorically labeled “grand jury information” or “grand jury material.” Id.

       6.      Following EOUSA’s final response, the parties filed cross-motions for summary

judgment, with Bagwell challenging the adequacy of the Department’s search and its withholding

of documents. See ECF Nos. 12, 13.

       7.      During the initial briefing process in this matter, the USAO-MDPA realized that

there were additional records that were overlooked during the original searches regarding

Plaintiff’s requests. Defendant made the Court aware of the error, and on June 16, 2017, Defendant

provided the declaration of AUSA Brian Simpson from the USAO-MDPA to explain how the




oversaw criminal investigations into allegations of child sexual abuse by former Penn State
assistant football coach Jerry Sandusky. In addition, former FBI Director Louis Freeh and his law
firm were retained by Penn State’s Board of Trustees to conduct an internal investigation into the
Sandusky matter. See Mar. 22, 2018 Mem. Op. at 2, ECF No. 71.
                                                2
       Case 1:15-cv-00531-CRC Document 109-2 Filed 04/12/21 Page 3 of 12




records were inadvertently overlooked. Hudgins Decl. ¶5.

       8.      Simpson’s declaration outlined for the Court the details regarding inadvertently

overlooked records that were potentially responsive to Plaintiff’s request and explained that the

records were obtained by federal grand jury subpoena(s). Declaration of Natasha Hudgins

(“Hudgins Decl.”) ¶5; ECF No. 46.

       9.      EOUSA began processing the records accordingly.             After the continuous

processing of records, on June 13, 2019 the parties appeared before the Court, which ordered the

parties to meet and confer to further narrow the pool of potentially responsive records located

within the inadvertently overlooked records. Hudgins Decl. ¶ 6.

       10.     Out of those negotiations, the parties ultimately agreed to narrow the remaining

pool of inadvertently overlooked records for review to emails that contained the names of ten

individuals over a 15-month period. That agreement narrowed the remaining pages of potentially

responsive records to 11,648 pages. Hudgins Decl. ¶ 7.

       11.     On December 4, 2019, EOUSA provided a response to Plaintiff withholding 11,648

pages of records pursuant to (b)(3), (b)(6), (b)(7)(C). By letter dated April 12, 2021, EOUSA

provided a supplemental response letter correcting the response to add (b)(7)(D) to the exemptions

claimed. Hudgins Decl. ¶ 8.

       12.     Immediately following the processing of the inadvertently overlooked records,

EOUSA proceeded to assess the remanded search records to begin production. The remanded

records consisted of approximately 540,620 pages of potentially responsive records. Hudgins

Decl. ¶ 9.

       13.     On February 19, 2020, the parties attended a telephonic status hearing before this

Court. Per the minute order dated February 19, 2020, the parties met and conferred to narrow the



                                                3
       Case 1:15-cv-00531-CRC Document 109-2 Filed 04/12/21 Page 4 of 12




number of remand records that would be processed. Hudgins Decl. ¶ 9.

       14.     In March 2020, Plaintiff accepted Defendant’s proposed terms, and the parties

narrowed the scope of the remand records to approximately 4,982 pages of emails without

attachments. Hudgins Decl. ¶ 9.

       15.     Defendants further agreed to process the email attachments for up to 10 emails

should plaintiff request it. Hudgins Decl. ¶ 9; see also ECF Nos. 99, 100.

       16.     On October 21, 2020, Defendant completed it’s processing of the agreed upon

remand records and provided a response to Plaintiff. Hudgins Decl. ¶ 10.

       17.     By that response, EOUSA released 45 pages in full, 153 pages in part, withheld 253

pages in full, and deemed 170 pages as duplicates. Id.

       18.     The October 2020 letter included the release in full and release in part page

numbers. EOUSA intended to supplement the October 2020 letter. Hudgins Decl. ¶ 10.

       19.     Because Plaintiff challenges the referral of records in the October response,

EOUSA provided a supplemental response on April 12, 2021 including the referred pages and the

total withheld in full and duplicate pages from both the referred records and the original October

2020 response combined. That letter indicated EOUSA released 1 page in full, 14 pages in part,

withheld 259 pages in full, and 174 pages were duplicates. Hudgins Decl. ¶ 10; Decl. Exhibit A.

                                         EXEMPTION 3

        20.    FOIA Exemption 3 exempts from disclosure information which is: specifically

exempted from disclosure by statute… provided such statute (A) requires that the matters be

withheld from the public in such a manner as to leave no discretion on the issue; or (B) establishes

particular criteria for withholding or refers to particular types of matters to be withheld. 5 U.S.C.

§ 552(b)(3).



                                                 4
        Case 1:15-cv-00531-CRC Document 109-2 Filed 04/12/21 Page 5 of 12




        21.    In this instance, EOUSA withheld records that were protected from disclosure by

Federal Rule of Criminal Procedure (“Rule”) 6e. Hudgins Decl. ¶ 11.

        22.    Rule 6(e) confers broad protections on grand jury information in order to protect

their secrecy. That secrecy is essential to the functioning of a grand jury because it encourages

witnesses to testify, limits the ability of suspects and defendants to impede the work of the grand

jury and the investigators, protects members of the grand jury, and shields individuals who are

accused of criminal activities but ultimately exonerated prior to being charged. Hudgins Decl. ¶

12.

        23.    Federal Rule of Criminal Procedure 6(e)(2)(B) leaves no discretion about the

decision to withhold information from the public. Government attorneys and other individuals

specified by statute are prohibited from disclosing information related to matters occurring before

the grand jury. Thus, EOUSA had no discretion in the release of the records relating to the grand

jury proceedings. Hudgins Decl. ¶ 13.

        24.    In this instance, EOUSA withheld the inadvertently overlooked emails in full, as

they would reveal the strategy and direction of the federal grand jury investigation. Hudgins Decl.

¶ 14.

        25.    The records obtained by grand jury subpoena of potentially responsive records to

review were significantly narrowed to a subset of emails specifically mentioning the names of 10

third party individuals. The release of the nature and scope of the emails obtained by grand jury

subpoena from Pennsylvania State University is likely to pierce the veil of secrecy over the

direction of the grand jury investigation. Hudgins Decl. ¶ 15.

        26.    The emails sought are specific to those records that mention specific third parties

and what the federal grand jury investigators were seeking to learn through the process of



                                                5
       Case 1:15-cv-00531-CRC Document 109-2 Filed 04/12/21 Page 6 of 12




investigation relating to those persons. Further, the emails could reveal other persons and staff of

interest to the investigation that were not made public during the federal or state investigations.

Hudgins Decl. ¶ 15.

       27.     Given the public nature of the Jerry Sandusky and PSU scandal, there is a lot of

information that was released to the public regarding the details and findings of both the federal

and state investigations. This information combined with the release of emails relating to specific

individuals could be used to determine other faculty or staff that may have been subject to

investigation. Withholding this information also shields those individuals as they were ultimately

not prosecuted by the federal government. Hudgins Decl. ¶ 15.

       28.     Prior to the parties’ agreement to narrow the scope of the inadvertently overlooked

records as described in Paragraphs 10 and 15 above, EOUSA made 5 releases of inadvertently

overlooked records. Hudgins Decl. ¶ 16.

       29.     In these earlier releases, EOUSA released to Plaintiff some records that the agency

deemed were not inextricably intertwined with information that would reveal the inner workings

of the grand jury process in the broader pool of records. Hudgins Decl. ¶ 16.

       30.     Following the parties’ agreement to narrow, EOUSA determined that no portions

of the inadvertently overlooked records could be segregated. Hudgins Decl. ¶ 16.

                                         EXEMPTION 5

       31.     Exemption 5 protects inter-agency or intra-agency memorandums or letters that

would not be available by law to a party other than an agency in litigation with the agency,

provided that the deliberative process privilege shall not apply to records created 25 years or more

before the date on which the records were requested. 5 U.S.C. § 552(b)(5).

       32.     Exemption 5 also incorporates the attorney work product privilege and serves to



                                                 6
       Case 1:15-cv-00531-CRC Document 109-2 Filed 04/12/21 Page 7 of 12




protect documents and other memoranda prepared by an attorney in contemplation of litigation.

See NLRB v. Sears, Roebuck & Co. (“Sears”), 421 U.S. 132, 149 (1975); Hudgins Decl. ¶ 31. The

protection extends to communications concerning legal theories and litigation strategies within

and among federal law enforcement agencies created in anticipation of a criminal prosecution and

for the furthering of a criminal prosecution. Id.

       33.     The deliberative process privilege of exemption 5 is meant to “prevent injury to the

quality of agency decisions.” See Sears, 421 U.S. at 151. The basis of the privilege is to (1)

encourage open, frank, discussions on matters of policy between subordinates and superiors; (2)

protect against premature disclosure of proposed policies before they are actually adopted; and (3)

protect against public confusion that might result from disclosure of reasons and rationales that

were not in fact ultimately the grounds for an agency’s actions. The deliberative process privilege

protects the decision-making processes of agencies.

       34.     EOUSA applied Exemption 5 to portions of the remand search records. EOUSA

withheld internal USAO-MDPA emails that discussed whether or not prosecutors should subpoena

records from certain third-party individuals. These emails contained investigation and litigation

strategy regarding the prosecution of individuals related to the PSU-Sandusky matter. Hudgins

Decl. ¶ 32.

       35.     EOUSA also withheld certain intra-agency communications between federal

prosecutors in USAO-MDPA and the Department of Education, FBI, or the Criminal Division of

DOJ. The intra-agency discussions regard the developments of investigators and prosecutors, and

discuss the potential investigation strategy options the agencies should take to move the

investigation forward. The communications included the agencies’ legal impressions as the

investigation continued to unfold. Hudgins Decl. ¶ 33.



                                                    7
       Case 1:15-cv-00531-CRC Document 109-2 Filed 04/12/21 Page 8 of 12




                                    EXEMPTION 6 and 7(C)

       36.     Exemption (b)(6) of the FOIA permits the withholding of personnel and medical

files and similar files, which if disclosed, would constitute a clearly unwarranted invasion of

personal privacy. 5 U.S.C. § 552(b)(6). This exemption has been interpreted by the United

States Supreme Court broadly so as to qualify all information pertaining to a particular

individual. Hudgins Decl. ¶ 21.

       37.     Exemption 7 threshold: before an agency can withhold information pursuant to

FOIA Exemption 7, it must first demonstrate that the records or information at issue were compiled

for law enforcement purposes. Law enforcement agencies must demonstrate that the records at

issue are related to the enforcement of federal laws, and that the law enforcement activity is within

the duties of the agency. Hudgins Decl. ¶ 18.

       38.     In order to protect information under Exemption (b)(7), an agency must ensure that

the information was compiled for law enforcement purposes. In this instance, the information

contained in the inadvertently overlooked records were created and obtained in the course of the

investigation for the purpose of handling the potential criminal prosecution of Jerry Sandusky and

other Pennsylvania State University officials. Hudgins Decl. ¶ 22.

       39.     Similarly, exemption (b)(7)(C) protects from disclosure “records or information

that was compiled for law enforcement purposes, but only to the extent that the production of such

law enforcement records or information…could reasonably be expected to constitute an

unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C).

       40.     EOUSA determined that, as an initial matter, the threshold for Exemption 6 was

satisfied because the information withheld applies to particular people. EOUSA also determined

that the threshold for Exemption 7(C) was satisfied because records in question were created for



                                                 8
       Case 1:15-cv-00531-CRC Document 109-2 Filed 04/12/21 Page 9 of 12




the purpose of handling the potential criminal prosecution of Jerry Sandusky and other

Pennsylvania State University officials. Hudgins Decl. ¶ 24.

       41.     EOUSA asserted Exemptions (b)(6) and (b)(7)(C) to protect the names and

identifying information relating to third parties in both the inadvertently overlooked and remand

search records. The disclosure of information contained in the records could subject individuals

to an unwarranted invasion of their personal privacy by leading efforts to contact them directly,

gain access to their personal information, or subject them to harassment or harm. Hudgins Decl. ¶

25.

       42.     For example, EOUSA withheld the names, contact information and personal

identifying information of third-party students and faculty. The release of names or identifying

information related to third parties not publicly acknowledged by law enforcement could damage

the individuals’ reputation by virtue of being associated with any law enforcement investigation.

Hudgins Decl. ¶ 26.

       43.     In the remand search records, EOUSA also withheld the identities of third parties

providing tips or other information to government prosecutors through the USAO-MDPA public

contact email address. These individuals appeared to be third parties without any association with

Pennsylvania State University. Hudgins Decl. ¶ 27.

       44.     This information would provide little or no information regarding the government’s

performance of its duties. Thus, no public interest would counterbalance the individuals’ privacy

right in the information withheld under this exemption. Hudgins Decl. ¶ 28.

                                      EXEMPTION 7(D)

       45.     Exemption 7(D) provides protection for “records or information compiled for law

enforcement purposes… [which] could reasonably be expected to disclose the identity of a



                                                9
      Case 1:15-cv-00531-CRC Document 109-2 Filed 04/12/21 Page 10 of 12




confidential source, including a State, local, or foreign agency or authority or any private

institution which furnished information on a confidential basis, and, in the case of a record or

information compiled by a criminal law enforcement authority in the course of a criminal

investigation or by an agency conducting a lawful national security intelligence investigation,

information furnished by a confidential source.” 5 U.S.C. § 552(b)(7)(D).

       46.     The inadvertently overlooked records were obtained by federal grand jury subpoena

to Pennsylvania State University (“PSU”). These documents were compiled by federal agencies

for law enforcement purposes, in this instance, to assist federal investigators in their investigation.

Hudgins Decl. ¶ 19.

       47.     During the course of processing this request, EOUSA learned that PSU provided

information pertaining to many individuals and the institution at large to federal investigators

solely under the presumed confidentiality of the grand jury investigation. Hudgins Decl. ¶ 19.

       48.     In the remand records, documents and information were provided by third parties,

often through counsel. EOUSA withheld references to confidentially provided records as well as

the passwords to encrypted records provided to federal prosecutors. Hudgins Decl. ¶ 20.

       49.     For example, EOUSA withheld portions of documents reflecting information

provided to federal investigators from potential subjects, or their attorneys on a confidential basis.

In most instances, EOUSA was able to segregate the document to release in part. Hudgins Decl. ¶

20.

                                           REFERRALS

       50.     In this case, referrals were made from the remand search records. For the

Department of Education, EOUSA referred emails and documents created by the Department of

Education relating to Pennsylvania State University. Hudgins Decl. ¶ 38.



                                                  10
       Case 1:15-cv-00531-CRC Document 109-2 Filed 04/12/21 Page 11 of 12




        51.     In the mix of remand search records, there were some records containg

Department of Education equities where EOUSA had difficulty determining their responsiveness

to Plaintiff’s request. Hudgins Decl. ¶ 39.

        52.     Out of an abundance of caution, EOUSA referred the records where there was

uncertainty regarding their responsiveness to the Department of Education to make the final

determination. Id.

        53.     There were a few documents of primary equity referred to the FBI for final

decision. Id. ¶ 40.

        54.     EOUSA checked on the status of the referrals. As of April 12, 2021, EOUSA was

unable to obtain a final response from the Department of Education or the FBI on the status of

their referrals. Id. ¶ 41.

        55.     Given the lack of response from the Department of Education and FBI, EOUSA

has made withholding determinations and included them in an April 12, 2021 supplemental

response to prevent injury or delay to Plaintiff. Id. ¶ 42.

        56.     In this supplemental response, EOUSA released 1 page in full, released 9 pages in

part, withheld 3 pages in full, and 4 pages were deemed duplicates. The April 12, 2021 response

letter was dated October 20, 2020 by administrative error. Id.

                                        SEGREGABILITY

        57.     The FOIA requires that "any reasonably segregable portion of a record" must be

released "after deletion of the portions which are exempt" under the Act's nine exemptions. 5

U.S.C. § 552(b) (2012 & Supp. V 2017).

        58.     If non-exempt information contained in the record is inextricably intertwined with

exempt information, then reasonable segregation is not possible. Hudgins Decl. ¶ 43.



                                                 11
      Case 1:15-cv-00531-CRC Document 109-2 Filed 04/12/21 Page 12 of 12




       59.       During the processing of this request, each page was individually examined line-

by-line by members of the Staff to identify non-exempt information which could be reasonably

segregated and released. Hudgins Decl. ¶ 44.

       60.       EOUSA has provided Plaintiff with all non-exempt responsive records to his FOIA

request. Hudgins Decl. ¶ 45.

                                             * * *



April 12, 2021                                Respectfully submitted,

                                              CHANNING D. PHILIPS, D.C. Bar No. 415793
                                              Acting United States Attorney

                                              BRIAN P. HUDAK
                                              Acting Chief, Civil Division

                                         By: /s/ Brenda González Horowitz
                                             BRENDA GONZÁLEZ HOROWITZ
                                             D.C. Bar No. 1017243
                                             Assistant United States Attorney
                                             U.S. Attorney’s Office, Civil Division
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             Tel: (202) 252-2512
                                             Brenda.Gonzalez.Horowitz@usdoj.gov

                                              Attorneys for the United States of America




                                                12
